                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION


GLENN HAROLD,

            Petitioner,

v.                                                        Case No. 3:16-cv-888-J-34JRK

SECRETARY, FLORIDA
DEPARTMENT OF CORRECTIONS,
et al.,
          Respondents.
________________________________

                                        ORDER
                                        I. Status
      Petitioner Glenn Harold, an inmate of the Florida penal system, initiated this action

on June 30, 2016,1 by filing a Petition for Writ of Habeas Corpus under 28 U.S.C. § 2254

(Petition; Doc. 1), with an attached memorandum in support of the Petition

(Memorandum; Doc. 2). In the Petition, Harold challenges a 2009 state court (Duval

County, Florida) judgment of conviction for aggravated battery with a firearm and

possession of a firearm by a convicted felon. Harold raises four grounds for relief. See

Petition at 5-10.2 Respondents have submitted a memorandum in opposition to the

Petition. See Answer to Petition for Writ of Habeas Corpus (Resp.; Doc. 11) with exhibits

(Resp. Ex.). Harold submitted a brief in reply on July 4, 2017. See Reply to Respondents’

Show Cause Answer (Reply; Doc. 12). This case is ripe for review.




      1 See Houston v. Lack, 487 U.S. 266, 276 (1988) (mailbox rule).
      2 For purposes of reference, the Court will cite the page number assigned by the
Court’s electronic docketing system.
                                  II. Procedural History

       On April 25, 2008, the State of Florida (State) charged Harold by way of an

amended Information with attempted second-degree murder (count one), possession of

a firearm by a convicted felon (count two), and driving while license suspended or revoked

– felony habitual offender (count three). Resp. Ex. 1 at 51. On June 18, 2009, Harold,

through counsel, filed a motion to sever count one from the remaining counts. Id. at 85-

86. The circuit court granted the motion to sever on the same day. Id. at 84. Harold

proceeded to a jury trial on count one, at the conclusion of which the jury found him guilty

of the lesser-included offense of aggravated battery with a deadly weapon, with a specific

finding that Harold discharged a firearm causing great bodily harm. Id. at 97-98. On July

13, 2009, Harold entered a negotiated plea of guilty to count two in exchange for the State

entering a nolle prosequi as to count three. Resp. Ex. 2 at 199-200. Pursuant to the plea

agreement, the circuit court sentenced Harold to a term of incarceration of five years in

prison with a three-year minimum mandatory as to count two. Id. at 199, 205-06, 254. The

circuit court further sentenced Harold to a term of incarceration of twenty-five years in

prison with a twenty-five-year minimum mandatory as to count one and ordered both

sentences to run concurrently. Id. at 204, 206, 247, 254.

       Harold appealed the judgment of conviction and sentences to Florida’s First District

Court of Appeal (First DCA). Id. at 217. Harold, with the assistance of counsel, raised the

following claims in his initial brief: the circuit court abused its discretion when it denied

Harold’s request for an additional peremptory strike as to juror Cuevas (issue one); the

cumulative effect of the prosecutor’s prejudicial comments during closing argument

constituted fundamental error (issue two); and the circuit court’s failure to give the



                                             2
complete jury instruction for the justifiable use of deadly force constituted reversible error

(issue three). Resp. Ex. 5 at 17-49. The State filed an answer brief. Resp. Ex. 6. On

October 20, 2010, the First DCA per curiam affirmed the judgment and sentences without

a written opinion, and it issued the Mandate on November 5, 2010. Resp. Ex. 8.

       On October 28, 2011, Harold filed a pro se motion for postconviction relief pursuant

to Florida Rule of Criminal Procedure 3.850 (Rule 3.850 Motion). Resp. Ex. 9 at 1-26. In

his Rule 3.850 Motion Harold alleged his trial counsel was ineffective because he: failed

to interview and call Doctor Steven Porter as a witness (ground one); failed to properly

object to the jury instruction for the justifiable use of deadly force (ground two); failed to

object to improper prosecutorial comments during closing argument (ground three);

inadequately argued a motion for judgment of acquittal (ground four); failed to object to

an improper jury instruction (ground five); failed to use a peremptory challenge on juror

Brandis Cuevas (ground six); failed to call a ballistics expert to refute the victim’s

testimony (ground seven); failed to obtain surveillance footage from the scene of the

crime (ground eight); and failed to demonstrate to the jury that his fist caused the injury

to the victim’s chin (ground nine). Id.

       On February 16, 2012, Harold filed an amended Rule 3.850 motion (Amended

Rule 3.850 Motion), in which he raised the following claims: counsel failed to adequately

question and use a peremptory challenge on juror Cuevas (ground one); counsel failed

to object when the circuit court only allowed six peremptory challenges when Harold was

entitled to ten (ground two); the circuit court abused its discretion in not removing juror

Cuevas after a valid challenge (ground three); counsel failed to object to the reading of a

partial jury instruction for self-defense (ground four); counsel failed to object to improper



                                              3
prosecutorial comments (ground five); counsel failed to obtain exculpatory surveillance

footage (ground six); and counsel failed to object to confusing jury instructions (ground

seven). Id. at 27-43. On November 5, 2012, Harold subsequently filed an amendment to

his Amended Rule 3.850 Motion, adding two additional claims: the State failed to prove

corpus delicti for count one (ground eight); and the circuit court failed to use the proper

standard for ruling on Harold’s motion for judgment of acquittal (ground nine). Id. at 44-

54.

       On August 30, 2013, Harold filed another amended Rule 3.850 motion (Second

Amended Rule 3.850 Motion). Id. at 55-92. Harold raised the following claims in his

Second Amended Rule 3.850 Motion: counsel failed to properly investigate and ultimately

use a peremptory challenge on juror Cuevas (ground one); counsel failed to object when

the circuit court only allowed six peremptory challenges when Harold was entitled to ten

(ground two); the circuit court abused its discretion in not removing juror Cuevas after a

valid challenge (ground three); counsel failed to object to the reading of a partial jury

instruction for self-defense (ground four); counsel failed to object to improper

prosecutorial comments (ground five); the State failed to prove corpus delicti for count

one (ground six); the circuit court failed to use the proper standard for ruling on Harold’s

motion for judgment of acquittal (ground seven); and counsel failed to file a “Stand Your

Ground” motion (ground eight). Id.

       On May 29, 2014, Harold again filed an amended Rule 3.850 Motion (Third

Amended Rule 3.850 Motion). Id. at 93-136. In his Third Amended Rule 3.850 Motion,

Harold raised the same claims as he did in his Second Amended Rule 3.850 Motion and

added a ninth ground for relief: counsel failed to properly convey a plea offer (ground



                                             4
nine). Id. On November 4, 2014, Harold filed another amended Rule 3.850 Motion (Fourth

Amended Rule 3.850 Motion), in which he realleged all the claims raised in Harold’s Third

Amended Rule 3.850 Motion. Id. at 137-82.

       On February 4, 2016, the circuit court denied all of the grounds raised in Harold’s

Rule 3.850 Motions. Resp. Ex. 10 at 1-33. Harold appealed, arguing the circuit court erred

in denying his Rule 3.850 Motions without an evidentiary hearing. Resp. Ex. 11. The State

did not file an answer brief. Resp. Ex. 12. On May 27, 2016, the First DCA per curiam

affirmed the circuit court’s denial of Harold’s Rule 3.850 Motions without a written opinion,

and it issued the Mandate on June 22, 2016. Resp. Ex. 13.

                            III. One-Year Limitations Period

       This action is timely filed within the one-year limitations period. See 28 U.S.C. §

2244(d).

                                 IV. Evidentiary Hearing

       In a habeas corpus proceeding, the burden is on the petitioner to establish the

need for a federal evidentiary hearing. See Chavez v. Sec’y, Fla. Dep’t of Corr., 647 F.3d

1057, 1060 (11th Cir. 2011). “In deciding whether to grant an evidentiary hearing, a

federal court must consider whether such a hearing could enable an applicant to prove

the petition’s factual allegations, which, if true, would entitle the applicant to federal

habeas relief.” Schriro v. Landrigan, 550 U.S. 465, 474 (2007); Jones v. Sec’y, Fla. Dep’t

of Corr., 834 F.3d 1299, 1318-19 (11th Cir. 2016), cert. denied, 137 S. Ct. 2245 (2017).

“It follows that if the record refutes the applicant’s factual allegations or otherwise

precludes habeas relief, a district court is not required to hold an evidentiary hearing.”

Schriro, 550 U.S. at 474. The pertinent facts of this case are fully developed in the record



                                             5
before the Court. Because the Court can “adequately assess [Harold’s] claim[s] without

further factual development,” Turner v. Crosby, 339 F.3d 1247, 1275 (11th Cir. 2003), an

evidentiary hearing will not be conducted.

                              V. Governing Legal Principles

                                  A. Standard of Review

       The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA) governs a

state prisoner’s federal petition for habeas corpus. See Ledford v. Warden, Ga.

Diagnostic & Classification Prison, 818 F.3d 600, 642 (11th Cir. 2016), cert. denied, 137

S. Ct. 1432 (2017). “‘The purpose of AEDPA is to ensure that federal habeas relief

functions as a guard against extreme malfunctions in the state criminal justice systems,

and not as a means of error correction.’” Id. (quoting Greene v. Fisher, 565 U.S. 34, 38

(2011) (quotation marks omitted)). As such, federal habeas review of final state court

decisions is “‘greatly circumscribed’ and ‘highly deferential.’” Id. (quoting Hill v. Humphrey,

662 F.3d 1335, 1343 (11th Cir. 2011) (quotation marks omitted)).

       The first task of the federal habeas court is to identify the last state court decision,

if any, that adjudicated the claim on the merits. See Marshall v. Sec’y, Fla. Dep’t of Corr.,

828 F.3d 1277, 1285 (11th Cir. 2016). The state court need not issue a written opinion

explaining its rationale in order for the state court’s decision to qualify as an adjudication

on the merits. See Harrington v. Richter, 562 U.S. 86, 100 (2011). Where the state court’s

adjudication on the merits is unaccompanied by an explanation, the United States

Supreme Court recently stated:

              [T]he federal court should “look through” the unexplained
              decision to the last related state-court decision that does
              provide a relevant rationale. It should then presume that the
              unexplained decision adopted the same reasoning.


                                              6
Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018). The presumption may be rebutted by

showing that the higher state court’s adjudication most likely relied on different grounds

than the lower state court’s reasoned decision, such as persuasive alternative grounds

that were briefed or argued to the higher court or obvious in the record it reviewed. Id. at

1192, 1196.

       If the claim was “adjudicated on the merits” in state court, § 2254(d) bars relitigation

of the claim unless the state court’s decision (1) “was contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by the

Supreme Court of the United States;” or (2) “was based on an unreasonable

determination of the facts in light of the evidence presented in the State court proceeding.”

28 U.S.C. § 2254(d); Richter, 562 U.S. at 97-98. The Eleventh Circuit describes the limited

scope of federal review pursuant to § 2254 as follows:

              First, § 2254(d)(1) provides for federal review for claims of
              state courts’ erroneous legal conclusions. As explained by the
              Supreme Court in Williams v. Taylor, 529 U.S. 362, 120 S. Ct.
              1495, 146 L.Ed.2d 389 (2000), § 2254(d)(1) consists of two
              distinct clauses: a “contrary to” clause and an “unreasonable
              application” clause. The “contrary to” clause allows for relief
              only “if the state court arrives at a conclusion opposite to that
              reached by [the Supreme] Court on a question of law or if the
              state court decides a case differently than [the Supreme]
              Court has on a set of materially indistinguishable facts.” Id. at
              413, 120 S. Ct. at 1523 (plurality opinion). The “unreasonable
              application” clause allows for relief only “if the state court
              identifies the correct governing legal principle from [the
              Supreme] Court's decisions but unreasonably applies that
              principle to the facts of the prisoner’s case.” Id.

              Second, § 2254(d)(2) provides for federal review for claims of
              state courts’ erroneous factual determinations. Section
              2254(d)(2) allows federal courts to grant relief only if the state
              court’s denial of the petitioner’s claim “was based on an
              unreasonable determination of the facts in light of the

                                              7
              evidence presented in the State court proceeding.” 28 U.S.C.
              § 2254(d)(2). The Supreme Court has not yet defined §
              2254(d)(2)’s “precise relationship” to § 2254(e)(1), which
              imposes a burden on the petitioner to rebut the state court’s
              factual findings “by clear and convincing evidence.” See Burt
              v. Titlow, 571 U.S. ---, ---, 134 S. Ct. 10, 15, 187 L.Ed.2d 348
              (2013); accord Brumfield v. Cain, 576 U.S. ---, ---, 135 S. Ct.
              2269, 2282, 192 L.Ed.2d 356 (2015). Whatever that “precise
              relationship” may be, “‘a state-court factual determination is
              not unreasonable merely because the federal habeas court
              would have reached a different conclusion in the first
              instance.’”[3] Titlow, 571 U.S. at ---, 134 S. Ct. at 15 (quoting
              Wood v. Allen, 558 U.S. 290, 301, 130 S. Ct. 841, 849, 175
              L.Ed.2d 738 (2010)).
Tharpe v. Warden, 834 F.3d 1323, 1337 (11th Cir. 2016), cert. denied, 137 S. Ct. 2298

(2017). Also, deferential review under § 2254(d) generally is limited to the record that was

before the state court that adjudicated the claim on the merits. See Cullen v. Pinholster,

563 U.S. 170, 182 (2011) (stating the language in § 2254(d)(1)’s “requires an examination

of the state-court decision at the time it was made”).

       Thus, “AEDPA erects a formidable barrier to federal habeas relief for prisoners

whose claims have been adjudicated in state court.” Burt v. Titlow, 134 S. Ct. 10, 16

(2013). “Federal courts may grant habeas relief only when a state court blundered in a

manner so ‘well understood and comprehended in existing law’ and ‘was so lacking in

justification’ that ‘there is no possibility fairminded jurists could disagree.’” Tharpe, 834

F.3d at 1338 (quoting Richter, 562 U.S. at 102-03). This standard is “meant to be” a

“difficult” one to meet. Richter, 562 U.S. at 102. Thus, to the extent that a petitioner’s




       3The Eleventh Circuit has described the interaction between § 2254(d)(2) and §
2254(e)(1) as “somewhat murky.” Clark v. Att’y Gen., Fla., 821 F.3d 1270, 1286 n.3 (11th
Cir. 2016), cert. denied, 137 S. Ct. 1103 (2017).
                                             8
claims were adjudicated on the merits in the state courts, they must be evaluated under

28 U.S.C. § 2254(d).

                           B. Exhaustion/Procedural Default

       There are prerequisites to federal habeas review. Before bringing a § 2254 habeas

action in federal court, a petitioner must exhaust all state court remedies that are available

for challenging his state conviction. See 28 U.S.C. § 2254(b)(1)(A). To exhaust state

remedies, the petitioner must “fairly present[]” every issue raised in his federal petition to

the state’s highest court, either on direct appeal or on collateral review. Castille v.

Peoples, 489 U.S. 346, 351 (1989) (emphasis omitted). Thus, to properly exhaust a claim,

“state prisoners must give the state courts one full opportunity to resolve any

constitutional issues by invoking one complete round of the State’s established appellate

review process.” O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999).

       In addressing exhaustion, the United States Supreme Court explained:

              Before seeking a federal writ of habeas corpus, a state
              prisoner must exhaust available state remedies, 28 U.S.C. §
              2254(b)(1), thereby giving the State the “‘“opportunity to pass
              upon and correct” alleged violations of its prisoners’ federal
              rights.’” Duncan v. Henry, 513 U.S. 364, 365, 115 S. Ct. 887,
              130 L.Ed.2d 865 (1995) (per curiam) (quoting Picard v.
              Connor, 404 U.S. 270, 275, 92 S. Ct. 509, 30 L.Ed.2d 438
              (1971)). To provide the State with the necessary “opportunity,”
              the prisoner must “fairly present” his claim in each appropriate
              state court (including a state supreme court with powers of
              discretionary review), thereby alerting that court to the federal
              nature of the claim. Duncan, supra, at 365-366, 115 S. Ct.
              887; O’Sullivan v. Boerckel, 526 U.S. 838, 845, 119 S. Ct.
              1728, 144 L.Ed.2d 1 (1999).

Baldwin v. Reese, 541 U.S. 27, 29 (2004).




                                              9
       A state prisoner’s failure to properly exhaust available state remedies results in a

procedural default which raises a potential bar to federal habeas review. The United

States Supreme Court has explained the doctrine of procedural default as follows:

               Federal habeas courts reviewing the constitutionality of a
               state prisoner’s conviction and sentence are guided by rules
               designed to ensure that state-court judgments are accorded
               the finality and respect necessary to preserve the integrity of
               legal proceedings within our system of federalism. These
               rules include the doctrine of procedural default, under which a
               federal court will not review the merits of claims, including
               constitutional claims, that a state court declined to hear
               because the prisoner failed to abide by a state procedural rule.
               See, e.g., Coleman,[4] supra, at 747–748, 111 S. Ct. 2546;
               Sykes,[5] supra, at 84–85, 97 S. Ct. 2497. A state court’s
               invocation of a procedural rule to deny a prisoner’s claims
               precludes federal review of the claims if, among other
               requisites, the state procedural rule is a nonfederal ground
               adequate to support the judgment and the rule is firmly
               established and consistently followed. See, e.g., Walker v.
               Martin, 562 U.S. --, --, 131 S. Ct. 1120, 1127–1128, 179
               L.Ed.2d 62 (2011); Beard v. Kindler, 558 U.S. --, --, 130 S. Ct.
               612, 617–618, 175 L.Ed.2d 417 (2009). The doctrine barring
               procedurally defaulted claims from being heard is not without
               exceptions. A prisoner may obtain federal review of a
               defaulted claim by showing cause for the default and
               prejudice from a violation of federal law. See Coleman, 501
               U.S., at 750, 111 S. Ct. 2546.

Martinez v. Ryan, 132 S. Ct. 1309, 1316 (2012). Thus, procedural defaults may be

excused under certain circumstances. Notwithstanding that a claim has been procedurally

defaulted, a federal court may still consider the claim if a state habeas petitioner can show

either (1) cause for and actual prejudice from the default; or (2) a fundamental miscarriage

of justice. Ward v. Hall, 592 F.3d 1144, 1157 (11th Cir. 2010). In order for a petitioner to

establish cause,


       4   Coleman v. Thompson, 501 U.S. 722 (1991).
       5   Wainwright v. Sykes, 433 U.S. 72 (1977).


                                             10
                the procedural default “must result from some objective factor
                external to the defense that prevented [him] from raising the
                claim and which cannot be fairly attributable to his own
                conduct.” McCoy v. Newsome, 953 F.2d 1252, 1258 (11th Cir.
                1992) (quoting Carrier, 477 U.S. at 488, 106 S. Ct. 2639).[6]
                Under the prejudice prong, [a petitioner] must show that “the
                errors at trial actually and substantially disadvantaged his
                defense so that he was denied fundamental fairness.” Id. at
                1261 (quoting Carrier, 477 U.S. at 494, 106 S. Ct. 2639).

Wright v. Hopper, 169 F.3d 695, 706 (11th Cir. 1999).

       “[A] claim for ineffective assistance of counsel, if both exhausted and not

procedurally defaulted, may constitute cause.” Henry v. Warden, Ga. Diag. Prison, 750

F.2d 1226, 1230 (11th Cir. 2014); see also Carrier, 477 U.S. at 488; Philmore v. McNeil,

575 F.3d 1251, 1264 (11th Cir. 2009) (citing Edwards v. Carpenter, 529 U.S. 446, 451

(2000)) (“An attorney’s constitutional ineffectiveness in failing to preserve a claim for

review in state court may constitute ‘cause’ to excuse a procedural default.”). But the

petitioner must first present his or her ineffective assistance claim to the state courts as

an independent claim before he may use it to establish cause to excuse the procedural

default of another claim. Carrier, 477 U.S. at 488; see also Henderson v. Campbell, 353

F.3d 880, 896 n.22 (11th Cir. 2003). If the secondary ineffective assistance claim is itself

procedurally defaulted, the “procedurally defaulted ineffective assistance of counsel claim

can serve as cause to excuse the procedural default of another habeas claim only if the

habeas petitioner can satisfy the ‘cause and prejudice’ standard with respect to the

ineffective assistance claim itself.” Henderson, 353 F.3d at 897 (citing Edwards, 529 U.S.

at 446 and Carrier, 477 U.S. at 478).




       6   Murray v. Carrier, 477 U.S. 478 (1986).
                                             11
       In the absence of a showing of cause and prejudice, a petitioner may receive

consideration on the merits of a procedurally defaulted claim if the petitioner can establish

that a fundamental miscarriage of justice, the continued incarceration of one who is

actually innocent, otherwise would result. The Eleventh Circuit has explained:

              [I]f a petitioner cannot show cause and prejudice, there
              remains yet another avenue for him to receive consideration
              on the merits of his procedurally defaulted claim. “[I]n an
              extraordinary case, where a constitutional violation has
              probably resulted in the conviction of one who is actually
              innocent, a federal habeas court may grant the writ even in
              the absence of a showing of cause for the procedural default.”
              Carrier, 477 U.S. at 496, 106 S. Ct. at 2649. “This exception
              is exceedingly narrow in scope,” however, and requires proof
              of actual innocence, not just legal innocence. Johnson v.
              Alabama, 256 F.3d 1156, 1171 (11th Cir. 2001).

Ward, 592 F.3d at 1157. “To meet this standard, a petitioner must ‘show that it is more

likely than not that no reasonable juror would have convicted him’ of the underlying

offense.” Johnson v. Alabama, 256 F.3d 1156, 1171 (11th Cir. 2001) (quoting Schlup v.

Delo, 513 U.S. 298, 327 (1995)). Additionally, “‘[t]o be credible,’ a claim of actual

innocence must be based on reliable evidence not presented at trial.” Calderon v.

Thompson, 523 U.S. 538, 559 (1998) (quoting Schlup, 513 U.S. at 324). With the rarity

of such evidence, in most cases, allegations of actual innocence are ultimately summarily

rejected. Schlup, 513 U.S. at 324.

                       C. Ineffective Assistance of Trial Counsel

       “The Sixth Amendment guarantees criminal defendants the effective assistance of

counsel. That right is denied when a defense attorney’s performance falls below an

objective standard of reasonableness and thereby prejudices the defense.” Yarborough




                                             12
v. Gentry, 540 U.S. 1, 5 (2003) (per curiam) (citing Wiggins v. Smith, 539 U.S. 510, 521

(2003), and Strickland v. Washington, 466 U.S. 668, 687 (1984)).

              To establish deficient performance, a person challenging a
              conviction must show that “counsel’s representation fell below
              an objective standard of reasonableness.” [Strickland,] 466
              U.S. at 688, 104 S. Ct. 2052. A court considering a claim of
              ineffective assistance must apply a “strong presumption” that
              counsel’s representation was within the “wide range” of
              reasonable professional assistance. Id., at 689, 104 S. Ct.
              2052. The challenger’s burden is to show “that counsel made
              errors so serious that counsel was not functioning as the
              ‘counsel’ guaranteed the defendant by the Sixth Amendment.”
              Id., at 687, 104 S. Ct. 2052.

              With respect to prejudice, a challenger must demonstrate “a
              reasonable probability that, but for counsel’s unprofessional
              errors, the result of the proceeding would have been different.
              A reasonable probability is a probability sufficient to
              undermine confidence in the outcome.” Id., at 694, 104 S. Ct.
              2052. It is not enough “to show that the errors had some
              conceivable effect on the outcome of the proceeding.” Id., at
              693, 104 S. Ct. 2052. Counsel’s errors must be “so serious as
              to deprive the defendant of a fair trial, a trial whose result is
              reliable.” Id., at 687, 104 S. Ct. 2052.

Richter, 562 U.S. at 104. The Eleventh Circuit has recognized “the absence of any iron-

clad rule requiring a court to tackle one prong of the Strickland test before the other.”

Ward, 592 F.3d at 1163. Since both prongs of the two-part Strickland test must be

satisfied to show a Sixth Amendment violation, “a court need not address the performance

prong if the petitioner cannot meet the prejudice prong, and vice-versa.” Id. (citing

Holladay v. Haley, 209 F.3d 1243, 1248 (11th Cir. 2000)). As stated in Strickland: “If it is

easier to dispose of an ineffectiveness claim on the ground of lack of sufficient prejudice,

which we expect will often be so, that course should be followed.” Strickland, 466 U.S. at

697.




                                             13
      A state court’s adjudication of an ineffectiveness claim is accorded great

deference.

             “[T]he standard for judging counsel’s representation is a most
             deferential one.” Richter, - U.S. at -, 131 S. Ct. at 788. But
             “[e]stablishing that a state court’s application of Strickland was
             unreasonable under § 2254(d) is all the more difficult. The
             standards created by Strickland and § 2254(d) are both highly
             deferential, and when the two apply in tandem, review is
             doubly so.” Id. (citations and quotation marks omitted). “The
             question is not whether a federal court believes the state
             court’s determination under the Strickland standard was
             incorrect but whether that determination was unreasonable -
             a substantially higher threshold.” Knowles v. Mirzayance, 556
             U.S. 111, 123, 129 S. Ct. 1411, 1420, 173 L.Ed.2d 251 (2009)
             (quotation marks omitted). If there is “any reasonable
             argument that counsel satisfied Strickland’s deferential
             standard,” then a federal court may not disturb a state-court
             decision denying the claim. Richter, - U.S. at -, 131 S. Ct. at
             788.

Hittson v. GDCP Warden, 759 F.3d 1210, 1248 (11th Cir. 2014); Knowles v. Mirzayance,

556 U.S. 111, 123 (2009). In other words, “[i]n addition to the deference to counsel’s

performance mandated by Strickland, the AEDPA adds another layer of deference--this

one to a state court’s decision--when we are considering whether to grant federal habeas

relief from a state court’s decision.” Rutherford v. Crosby, 385 F.3d 1300, 1309 (11th Cir.

2004). As such, “[s]urmounting Strickland’s high bar is never an easy task.” Padilla v.

Kentucky, 559 U.S. 356, 371 (2010).

                    VI. Findings of Fact and Conclusions of Law

                                     A. Ground One

      Harold alleges that his trial counsel was ineffective because he failed to call Doctor

Steven Potter as a witness. Petition at 5. According to Harold, Dr. Potter would have




                                            14
testified that the victim did not suffer great bodily harm, which would have negated that

element of the aggravated battery charge. Id.

       Harold raised a similar claim in state court as ground one of his Rule 3.850 Motion.

Resp. Ex. 9 at 7-8. In denying this claim, the circuit court explained:

                     In its Response, the State asserts that it properly
              disclosed Dr. Potter as a witness during discovery. The State
              also asserts that it provided eighteen pages of medical
              records to Defendant during discovery. The State argues that
              any decision by Defendant’s counsel not to call Dr. Potter is
              based upon trial counsel’s assessment of the medical reports
              and counsel’s determination that Dr. Potter would not benefit
              Defendant at trial. The Court cannot summarily deny
              Defendant’s claim in Ground One based solely on a strategic
              decision by counsel without affording Defendant an
              evidentiary hearing. However, a hearing is not necessary to
              address this issue because uncontroverted testimony from
              additional witnesses corroborate the victim’s testimony and
              refute Defendant’s allegation as detailed below.

                     Assuming arguendo, that Dr. Potter’s testimony would
              contradict the victim’s own description of his injuries
              Defendant still cannot show he suffered prejudice. Even if
              counsel had called Dr. Potter to refute the victim’s testimony
              of a broken bone and permanent injury, the jury could still find
              Defendant caused an injury to the victim resulting in great
              bodily harm. Officer Baughan testified that she observed the
              victim’s wound and a considerable amount of blood at the
              scene. She further testified that she observed a blood trail
              extending over one-hundred feet from the victim. Officer
              Ardizzoni also testified that he observed the victim’s gunshot
              wound and a considerable amount of blood at the scene.
              Officer Smith testified that she observed a large pool of blood
              at the scene. Officer Smith also identified photographs in
              evidence as those that she took at the scene depicting a
              lengthy blood trail. Furthermore, the State presented
              uncontroverted testimony that emergency responders
              transported the victim via ambulance to the hospital for
              emergency treatment of a gunshot wound. The Court finds
              that these facts alone refute Defendant’s allegation that the
              victim’s injury was trivial or superficial. Rather, the evidence
              presented at trial supports the jury’s verdict that Defendant
              discharged a firearm causing great bodily harm. Moreover, it


                                             15
              defies logic and common sense to argue a gunshot victim
              requiring emergency transport and treatment did not suffer
              great bodily harm.

                      Furthermore, Aggravated Battery does not require that
              the jury find a defendant caused great bodily harm. See §
              784.045(1)(a)(1)-(2), Fla. Stat. (2007). Rather, as detailed in
              the Court’s instructions to the jury, the jury could have
              convicted Defendant of Aggravated Battery based solely on
              his use of a deadly weapon. The victim, as well as Defendant
              himself, provided uncontroverted testimony that Defendant
              discharged a firearm causing the victim’s injury. Accordingly,
              Defendant cannot show that there is a reasonable probability
              the outcome of his trial would have been different but for
              counsel’s decision not to call Dr. Potter. Defendant is not
              entitled to relief on Ground One.

Resp. Ex. 10 at 5-8 (record citations omitted). The First DCA per curiam affirmed the

denial of this claim. Resp. Ex. 13.

       To the extent that the First DCA decided this claim on the merits,7 the Court will

address the claim in accordance with the deferential standard for federal court review of

state court adjudications. After a review of the record and the applicable law, the Court

concludes that the state court’s adjudication of this claim was not contrary to clearly

established federal law, did not involve an unreasonable application of clearly established

federal law, and was not based on an unreasonable determination of the facts in light of

the evidence presented in the state court proceedings. Thus, Harold is not entitled to relief

on the basis of this claim.

       Even if the state appellate court’s adjudication of this claim is not entitled to

deference, the claim in Ground One is without merit because Harold cannot demonstrate




       7In looking through the appellate court’s per curiam affirmance to the circuit court’s
“relevant rationale,” the Court presumes that the appellate court “adopted the same
reasoning.” Wilson, 138 S. Ct. at 1194.
                                             16
prejudice. Under Florida law, an aggravated battery occurs when one of two things

occurs: (1) the defendant committs a battery while intentionally or knowingly causing

great bodily harm, permanent disability, or permanent disfigurement; or (2) the defendant

uses a deadly weapon. § 784.045(1)(a), Fla. Stat.; see also Stoute v. State, 915 So. 2d

1245, 1248 (Fla. 4th DCA 2005) (quoting § 784.045(1)(a), Fla. Stat.) (“Aggravated battery

is an alternative conduct crime. Pursuant to the statute, the State can either prove the

defendant ‘[i]ntentionally or knowingly cause[d] great bodily harm, permanent disability,

or permanent disfigurement’ or ‘[u]se[d] a deadly weapon’ when he committed the

battery.”). “A firearm is, by definition, a deadly weapon because it is designed to expel a

projectile by the action of an explosive which is likely to cause death or great bodily injury.”

State v. Williams, 10 So. 3d 1172, 1174 (Fla. 3d DCA 2009); see also Hosnedl v. State,

126 So. 3d 400 (Fla. 3d DCA 2013) (holding accidental discharge of a firearm is the use

of deadly force as a matter of law).

       The record reflects that count one of the Information alleged both discharge of a

firearm and great bodily harm. Resp. Ex. 1 at 51. The evidence at trial demonstrated that

Harold shot the victim in the leg with a nine-millimeter pistol. Resp. Ex. 3 at 131-35, 151-

52. Notably, Harold admitted on the stand that he shot the victim in the leg, albeit

contending that it was accidental. Id. at 300-01. The jury instructions the circuit court read

on aggravated battery included both theories of aggravated battery. Resp. Ex. 1 at 127.

Based on this record, even assuming Dr. Potter had been called and his testimony was

favorable to Harold on this matter, the jury still would have been able to find Harold guilty

of aggravated battery due to his use of a deadly weapon. See Stoute, 915 So. 2d at 1248;

Williams, 10 So. 3d at 1174. Indeed, the jury made a specific factual finding that Harold



                                              17
“discharged a firearm causing great bodily harm.” Resp. Ex. 1 at 97-98. As such, Harold

cannot demonstrate prejudice; therefore, his claim of ineffective assistance of counsel is

without merit. Based on the above, the relief Harold seeks in Ground One is due to be

denied.

                                     B. Ground Two

       In Ground Two, Harold contends that his trial counsel was ineffective because

counsel failed to insure the justifiable use of deadly force jury instruction was complete

and accurate. Petition at 7. Harold asserts that the jury instruction was incomplete and

inaccurate because it failed to inform the jury that the justifiable use of force defense was

available to convicted felons. Id. In his Memorandum, Harold notes that “[b]ecause the

Court instructed the jury that justified use of force was available when the Defendant ‘was

not’ engaged in unlawful activity, the self defense theory was nullified because at the time

Harold engaged the victim he was a convicted felon in possession of a firearm.”

Memorandum at 8-9. However, Harold, citing Little v. State, 111 So. 3d 214 (Fla. 2d DCA

2013), argues that Florida Statutes section 776.012(1), provides for immunity regardless

of whether Harold was engaged in an unlawful activity. Id. at 8.

       Respondents contend that Harold failed to exhaust this claim. Response at 26-34.

Although Harold raised a claim in state court challenging his attorney’s performance

regarding the justifiable use of deadly force instruction, Respondents assert that Harold

never argued that counsel should have objected to the “unlawful activity” portion of the

instruction. Id. at 26-27. Instead, Respondents aver that Harold’s claim challenged the

instruction because the circuit court excluded the portion of the instruction that stated

deadly force was justified if Harold “believed it was necessary to defend against the



                                             18
imminent commission of an aggravated battery upon himself.” Id. at 27. In his Reply,

Harold maintains that “[n]ot one time during any of his post-conviction Court proceeding[s]

did Petitioner ever explain the flaw in the instruction, or what was missing from the

instruction that rendered it harmful.” Reply at 7. Harold notes that he “clarified the specific

error in his initial brief on appeal from the denial of his rule 3.850 motion in the First District

Court of Appeal arguing the instruction deprived Petitioner of the benefit of the Stand Your

Ground Law.” Id. According to Harold, given the broad manner in which he alleged this

claim in his Rule 3.850 Motions, the state courts were given the opportunity to review this

claim. Id.

       Florida’s standard jury instruction on the justifiable use of deadly force reads as

follows: “A person is justified in using deadly force if he reasonably believes that such

force is necessary to prevent (1) imminent death or great bodily harm to him or another,

or (2) the imminent commission of [an applicable felony] against himself or another.” Fla.

Std. Jury Instr. (Crim.) 3.6(f) (2009). The record reflects that the circuit court excluded the

second alternative justification – to prevent the imminent commission of a felony against

the accused. Resp. Ex. 4 at 370. It is the omission of the second alternative justification

that Harold complained about in his Rule 3.850 Motions, specifically arguing that he shot

the victim in order to prevent the imminent commission of an aggravated battery against

himself. Resp. Ex. 9 at 8-10, 35-38, 69-73, 108-112, 153-57. Contrary to Harold’s

allegations in his Reply, he did explain in his Rule 3.850 Motions the specific “flaw in the

instruction,” and the alleged flaw he identified did not concern his status as a convicted

felon in possession of a firearm. Although the instant claim relates to alleged ineffective

assistance of counsel concerning the same instruction, the legal theory Harold claimed



                                                19
for deficiency in his Rule 3.850 Motions is different than the legal theory he espouses in

the instant Petition. As such, Harold failed to fairly present the nature of this claim in state

court, and the claim is unexhausted. See Picard, 404 U.S. at 276 (“Only if the state courts

have had the first opportunity to hear the claim sought to be vindicated in a federal habeas

proceeding does it make sense to speak of the exhaustion of state remedies. Accordingly,

we have required a state prisoner to present the state courts with the same claim he urges

upon the federal courts.”). Harold has failed to demonstrate cause and prejudice to

overcome this procedural default and has likewise failed to present any evidence

warranting a fundamental miscarriage of justice analysis. Therefore, relief on the claim in

Ground Two is due to be denied as procedurally defaulted.

       Even if this claim was not procedurally defaulted, Harold would not be entitled to

federal habeas relief. The statute Harold relies on in support of this claim, Florida Statutes

section 776.012(2), states in pertinent part that “[a] person is justified in using or

threatening to use deadly force if he or she reasonably believes that using or threatening

to use such force is necessary to prevent imminent death or great bodily harm to himself

or herself.” (emphasis added). At trial, Harold testified that he woke up that morning and

observed from the balcony of his second-story apartment that someone was sitting inside

his vehicle. Resp. Ex. 4 at 294-96. Upon seeing this, Harold told his girlfriend to call the

police, at which point Harold armed himself and went downstairs to his car to investigate.

Id. at 296-97. When Harold opened the car door, he saw the victim, a man who appeared

to be sleeping inside Harold’s car. Id. at 298. After receiving no response from the victim

after instructing him to move from the vehicle, Harold punched the victim under the chin,

which woke him. Id. The victim then got out of the car and Harold told him to sit there and



                                              20
wait for the police to come. Id. at 299. According to Harold, the victim “reached for the

gun,” causing it to accidently discharge and hit the victim in the leg. Id. at 299-302.

Notably, Harold specifically and repeatedly testified he never intended to shoot the victim.

Id. at 301, 306, 319. Based on Harold’s own testimony that the gun accidently discharged,

Harold could not have established that he discharged the weapon because he

“reasonably believed” that using deadly force was necessary to prevent imminent death

or great bodily harm to himself. Discharging a firearm accidently does not entail

formulating a belief, reasonable or otherwise, that deadly force is necessary. Accordingly,

even if the jury were instructed to disregard Harold’s status as a convicted felon

possessing a firearm, his contention that he would not have been convicted is without

merit. As such, the claim in Ground Two is due to be denied.

                                     C. Ground Three

       Harold asserts that his trial counsel was ineffective because he failed to object to

improper closing arguments that bolstered a State witness. Petition at 8. According to

Harold, his attorney should have objected and moved for a mistrial when the prosecutor

stated during closing arguments that the victim never lied and had no reason to lie. Id.

       Harold raised a similar claim in his Rule 3.850 Motions. Resp. Ex. 9 at 11-12, 38-

40, 73-76, 112-15, 158-60. The circuit court denied this claim, stating in pertinent part:

                     Initially, the Court notes that Defendant’s allegations
              take the State’s comments out of context. Defendant alleges
              that the State improperly bolstered the victim’s testimony.
              However, when taken in context, it is clear the State, during
              rebuttal argument, was merely refuting defense counsel’s
              credibility challenge by stating the victim had no personal or
              financial incentive to lie. Defendant’s counsel challenged the
              credibility of the victim in his own closing. Specifically, defense
              counsel indicated the victim was a convicted felon and had
              been charged with a crime in connection with the current


                                              21
incident. Defense counsel then opined that the victim was
motivated to lie in order to avoid more stringent charges in his
own case. Taken in context, the State’s purportedly improper
comments were made in response to defense counsel’s
credibility challenge. As such, the comments were not
improper and the trial court is unlikely to have sustained any
objection. The victim provided uncontroverted testimony that
he had no prior relationship to Defendant. The victim also
testified that he had nothing to gain from testifying against
Defendant.

         In support of his contention, Defendant cites Cisneros
v. State, 678 So. 2d 888 (Fla. 4th DCA). In Cisneros, the
Fourth District Court of Appeal found that the State’s closing
argument improperly expressed counsel’s personal opinion
regarding the credibility of a key witness. Defendant’s case is
distinguishable from Cisneros. In that case, the Fourth District
Court of Appeal specifically stated that the State’s improper
comments were prejudicial because it was “unquestionably
clear” that the State’s case “hinged” on credibility of the
particular witness at issue. Id. at 890. In the instant case,
unlike Cisneros, it is clear that the State’s case did not “hinge”
on the victim’s credibility. Instead, the instant case is similar
to Gorby v. State, 819 So. 2d 664, 684 (Fla. 2002) in which
the Florida Supreme Court distinguished Cisneros. In Gorby,
the defendant alleged ineffective assistance of counsel for
failing to challenge the purported bolstering of a State witness
during the State’s closing. Id. at 684. The Court held that any
failure by counsel to challenge the prosecutor’s comments
was harmless because [the] State’s case did not hinge on the
testimony of the specific witness. Id. In the instant case, the
State, as detailed supra, presented testimony from several
witnesses along with physical evidence corroborating the
victim’s testimony.

       Assuming, arguendo, the Court sustained an objection
by counsel and the jury found the victim was not credible, the
jury could still reach their verdict based upon the remaining
evidence. Similar to the holding in Gorby, the Court finds that
the purportedly improper comments do not undermine
confidence in the jury’s verdict and therefore Defendant
cannot show prejudice. Defendant is not entitled to relief on
Ground Three.




                               22
Resp. Ex. 10 at 10-12 (record citations omitted). The First DCA per curiam affirmed the

denial of this claim. Resp. Ex. 13.

       To the extent that the First DCA decided this claim on the merits,8 the Court will

address the claim in accordance with the deferential standard for federal court review of

state court adjudications. After a review of the record and the applicable law, the Court

concludes that the state court’s adjudication of this claim was not contrary to clearly

established federal law, did not involve an unreasonable application of clearly established

federal law, and was not based on an unreasonable determination of the facts in light of

the evidence presented in the state court proceedings. Thus, Harold is not entitled to relief

on the basis of this claim.

       Nevertheless, even if the state court’s adjudication of this claim is not entitled to

deference, the claim is without merit. During closing arguments “a prosecutor may ‘assist

the jury in analyzing, evaluating, and applying the evidence’ and, therefore, may ‘urge[ ]

the jury to draw inferences and conclusions from the evidence produced at trial.” United

States v. Adams, 339 F. App’x 883, 886 (11th Cir. 2008) (quoting United States v. Johns,

734 F.2d 657, 663 (11th Cir.1984)). Additionally,

              A prosecutor commits improper vouching by “arguing
              credibility based ... on evidence not before the jury,” United
              States v. Eyster, 948 F.2d 1196, 1207 (11th Cir. 1991)
              (quotation omitted), or by placing “the prestige of the
              government behind the witness, by making explicit personal
              assurances of the witness' veracity,” United States v. Epps,
              613 F.3d 1093, 1100 (11th Cir. 2010) (quotation omitted).

United States v. Gonzalez, 834 F.3d 1206, 1226 (11th Cir. 2016).




       8 In accordance with Wilson, the Court presumes that the appellate court adopted
the “relevant reasoning” of the circuit court. Wilson, 138 S. Ct. at 1194.
                                             23
      The record reflects that in the rebuttal portion of his closing arguments the

prosecutor stated:

                    Talk about credibility a little bit because the Judge will
             give you factors in determining credibility. . . .

                     ....

                      Does the witness have an interest in how the case
             should be decided? And this one certainly go back there and
             think about because Maurice Johnson doesn’t know Glenn
             Harold, doesn’t know Tennel Stokes [Harold’s live-in
             girlfriend], doesn’t know anyone here. He comes down out of
             his day and give that testimony [sic]. He gets nothing from it.
             He has no reason to lie about any of it, especially not two
             years after the fact. Why? What interest does he have in this?
             None. This isn’t a civil suit where he can make money. He’s
             home and this is over for him.

                     ....

                    Lastly, did the witness at some other time make a
             statement inconsistent with what he said in court? Mr.
             Hernandez talked about Mr. Johnson not telling the police
             about the car that looked the same or not giving the encounter
             of how the first gunshot went off and certainly Mr. Johnson
             was, to be fair, disoriented from the evening before, hung over
             as he told you.

                     He’d just been hit in the fact causing – he had to get
             stitches. He’s been shot in the leg. He’s been to Shands
             Hospital so I think, ladies and gentlemen of the jury, it is
             reasonable and pardonable if he didn’t give a full two-hour
             account of everything that happened, especially since patrol
             officers at the scene were clearly still intent and focused on
             getting the gun which they believed still to be on the premises.

                    It wasn’t an in-depth interview. You heard that. It was,
             hey, what happened? A quick version. He never lied and said
             something that happened that didn’t. However, Glenn Harold
             did over and over and over and over and over and over he
             lied. He sat up on the stand and told you that was a lie. That
             was a lie. He looked at each and everyone of you and said
             that was a lie.



                                            24
Resp. Ex. 4 at 361-63 (emphasis added). When read in their proper context, these

comments do not impermissibly vouch for the credibility of the witness. Instead, while

talking about witness credibility in the context of the court’s instruction on determining

credibility, the prosecutor made a comment that there was no evidence introduced at trial

to suggest the victim had a motive to lie. Next, the prosecutor noted that nothing the victim

told police later turned out to be a lie, unlike Harold who provided three varying stories to

police that he later admitted on the stand were lies. This is an example of a prosecutor

drawing reasonable inferences and conclusions from the evidence. Accordingly, any

objection to these comments would have been meritless. Counsel cannot be deemed

deficient for failing to raise a meritless objection. See Diaz v. Sec’y for the Dep’t of Corr.,

402 F.3d 1136, 1142 (11th Cir. 2005) (holding counsel cannot be ineffective for failing to

raise a meritless argument); Bolender v. Singletary, 16 F.3d 1547, 1573 (11th Cir. 1994)

(noting that “it is axiomatic that the failure to raise nonmeritorious issues does not

constitute ineffective assistance.”). Therefore, relief as to the claim in Ground Three is

due to be denied.

                                      D. Ground Four

       Lastly, in Ground Four, Harold contends that his trial counsel was ineffective

because he failed to strike juror Cuevas with a peremptory challenge. Petition at 10.

According to Harold, Cuevas should have been stricken as a juror because Cuevas was

convicted of drug charges and was on probation during the trial. Id. In Harold’s

Memorandum, he asserts that Cuevas was statutorily ineligible to serve as a juror due to

her prior felony conviction. Memorandum at 12-13. Harold also alleges that his counsel




                                              25
failed to preserve for appeal the circuit court’s denial of his request for an additional

peremptory strike. Petition at 10.

         Respondents contend that this claim is unexhausted. Response at 43-48. Although

Harold raised a claim that trial counsel was ineffective for failing to strike Cuevas in his

Rule 3.850 Motions, Respondents contend that Harold never argued Cuevas should have

been stricken because she was statutorily ineligible to serve as a juror due to her felony

conviction. Response at 43-45. In his Reply, Harold argues that Respondents are creating

distinctions in his arguments that “has no effect on the result.” Reply at 11. According to

Harold, the Florida Supreme Court has “held that jurors who are statutorily disqualified

convicted felons that serve on a criminal jury must still be proven to be actually bias[ed].”

Id. at 11-12. Harold maintains that his core argument is the same, that Cuevas was

actually biased and that “trial counsel’s voir dire was insufficient to fret out the internal

bias juror Cuevas possessed in favor of the trial judge in the Petitioner’s criminal trial.” Id.

at 12.

         Courts are required to liberally construe pro se pleadings. Erickson v. Pardus, 551

U.S. 89, 94 (2007). Additionally, the Eleventh Circuit has explained:

                  the Supreme Court has instructed us that if “the substance of
                  a federal habeas corpus claim [was] first ... presented to the
                  state courts,” then the claim is exhausted, “despite variations
                  in the ... factual allegations urged in its support.” Picard, 404
                  U.S. at 277–78, 92 S.Ct. 509.[] Thus, “courts should exercise
                  flexibility in determining whether defendants have met [the
                  exhaustion] requirement.” Cummings, 862 F.2d at 1507;[9]
                  see also Henry, 197 F.3d at 1367 (“The exact presentation of
                  the claims in the state and federal courts may vary some.”).[10]




         9   Cummings v. Dugger, 862 F.2d 1504 (11th Cir. 1989).
         10   Henry v. Dep’t of Corr., 197 F.3d 1361 (11th Cir. 1999).
                                                 26
Pope v. Sec'y for Dep't of Corr., 680 F.3d 1271, 1295 (11th Cir. 2012). The record reflects

that Harold raised a similar claim in his initial Rule 3.850 Motion as ground six. Resp. Ex.

9 at 17-19. There, Harold alleged that counsel was ineffective for failing to use a

peremptory challenge to strike Cuevas based on the fact that she had a prior felony

conviction. Id. at 18. Harold contended that Cuevas was biased because she “had

recently received an advantageous plea deal and was currently on probation,” which he

claimed gave Cuevas “every reason to curry favor with the State and with the Court.” Id.

In his later Rule 3.850 Motions, Harold made similar arguments. Id. at 29-31, 59-62, 97-

100, 142-44. Having compared the allegations in the instant Petition with those in Harold’s

Rule 3.850 Motions, the Court finds that Harold has exhausted this claim. See Erickson,

551 U.S. at 94; Pope, 680 F.3d at 1295. Both in the Petition and in state court, Harold

argued his counsel was ineffective for failing to use a peremptory challenge on Cuevas

due to perceived bias arising from Cuevas’ beneficial plea deal. Accordingly, the claim is

exhausted and due to be considered applying AEDPA’s deferential standard.

       In denying this claim, the circuit court stated in pertinent part:

                      The record indicates Juror Cuevas served as a juror in
              Defendant’s case. However, [t]he record also refutes
              Defendant’s allegations. During voir dire, Juror Cuevas
              disclosed her conviction to the Court and indicated the
              presiding judge had also presided in her case. When asked
              whether her experiences with the Court would affect her ability
              to be impartial, Juror Cuevas answered in the negative. When
              asked whether anything about her prior experience as a
              defendant would make her uncomfortable, Juror Cuevas
              again answered in the negative. During the exercise of
              challenges, the Court specifically stated Juror Cuevas was
              part of the panel and that the judge had no recollection of her
              as a defendant. Defendant did not state any objections to juror
              Cuevas being included on the panel.




                                              27
                      Assuming, arguendo, that counsel was deficient for
              failing to question Juror Cuevas in detail during voir dire, the
              Court remedied any remaining issue by allowing counsel to
              question Juror Cuevas during trial. Essentially, the Court
              permitted counsel to conduct a second voir dire specifically
              directed at Juror Cuevas to determine whether Juror Cuevas
              could be impartial. During this second voir dire, counsel was
              not deficient. Counsel conferred with Defendant and
              requested the Court grant Defendant an additional
              peremptory challenge and strike Juror Cuevas from the panel.
              The Court denied counsel’s request but agreed to allow
              counsel the opportunity to question Juror Cuevas and
              establish ground to strike her for cause. Counsel questioned
              Juror Cuevas regarding her experience as a defendant, her
              probation and whether anything affected her ability to be
              impartial. The colloquy between counsel and Juror Cuevas
              refutes Defendant’s claim that Juror Cuevas was biased either
              by her lenient sentence or her probation. . . .

                      Following additional oral argument by counsel, the
              Court specifically found that Juror Cuevas was in no way
              biased. Accordingly, the record refutes Defendant’s allegation
              that a biased juror served on his panel. Defendant is not
              entitled to relief on Ground Six because Defendant is unable
              to demonstrate prejudice and because the record refutes
              Defendant’s claim that additional questioning by counsel
              would reveal Juror Cuevas was biased.

Resp. Ex. 10 at 16-20 (record citations omitted). The First DCA per curiam affirmed the

denial of this claim. Resp. Ex. 13.

       To the extent that the First DCA decided this claim on the merits,11 the Court will

address the claim in accordance with the deferential standard for federal court review of

state court adjudications. After a review of the record and the applicable law, the Court

concludes that the state court’s adjudication of this claim was not contrary to clearly

established federal law, did not involve an unreasonable application of clearly established




       11 In accordance with Wilson, the Court presumes that the appellate court adopted
the “relevant reasoning” of the circuit court. Wilson, 138 S. Ct. at 1194.
                                            28
federal law, and was not based on an unreasonable determination of the facts in light of

the evidence presented in the state court proceedings. Thus, Harold is not entitled to relief

on the basis of this claim.

       Nevertheless, even if the state court’s adjudication of this claim is not entitled to

deference, the claim in Ground Four is meritless. The Eleventh Circuit has explained:

                     . . . To exclude a prospective juror for cause, a party
              “must demonstrate that the juror in question exhibited actual
              bias by showing either an express admission of bias or facts
              demonstrating such a close connection to the present case
              that bias must be presumed.” United States v. Chandler, 996
              F.2d 1073, 1102 (11th Cir.1993) (emphasis added); see also
              Smith v. Phillips, 455 U.S. 209, 215, 102 S.Ct. 940, 945, 71
              L.Ed.2d 78 (1982). The burden is on the challenger to show
              the prospective juror has actual bias, so as to raise the
              presumption of partiality. Irvin v. Dowd, 366 U.S. 717, 723, 81
              S.Ct. 1639, 1643, 6 L.Ed.2d 751 (1961). Moreover, the U.S.
              Supreme Court has upheld a trial court's seating of a juror
              even where the juror gave conflicting or ambiguous answers
              during voir dire about his ability to be impartial. See, e.g.,
              Patton v. Yount, 467 U.S. 1025, 1038–40, 104 S.Ct. 2885,
              2892–93, 81 L.Ed.2d 847 (1984); Murphy v. Florida, 421 U.S.
              794, 801–03, 95 S.Ct. 2031, 2037–38, 44 L.Ed.2d 589 (1975).

                      Under Florida law, the test at trial “for determining juror
              competency is whether the juror can lay aside any bias or
              prejudice and render his verdict solely upon the evidence
              presented and the instructions on the law given to him by the
              court.” Lusk v. State, 446 So.2d 1038, 1041 (Fla.1984). The
              trial court must grant a party's motion to strike a prospective
              juror for cause if there is “any reasonable doubt” as to the
              juror's impartiality. Singer v. State, 109 So.2d 7, 23 (Fla.1959).

                      In the post-conviction context, however, Florida has an
              actual bias requirement. See Carratelli v. State, 961 So.2d
              312, 323 (Fla.2007). “[W]here a postconviction motion alleges
              that trial counsel was ineffective for failing to raise or preserve
              a cause challenge, the defendant must demonstrate that a
              juror was actually biased.” Id. at 324 (emphasis added). To
              meet the actual bias standard, “the defendant must
              demonstrate that the juror in question was not impartial—i.e.,



                                              29
              that the juror was biased against the defendant, and the
              evidence of bias must be plain on the face of the record.” Id.

Fennell v. Sec’y, Fla. Dep’t of Corr., 582 F. App'x 828, 832 (11th Cir. 2014). Under Florida

law, a defendant is not entitled to new trial when a jury includes a convicted felon whose

civil rights had not been restored absent a showing of actual bias against the defendant.

Boyd v. State, 200 So. 3d 685, 697 (Fla. 2015).

       Harold has failed to provide any legally sufficient evidence demonstrating that

Cuevas was actually biased against him. In fact, the record reflects otherwise. During

Harold’s trial the circuit court informed the parties that Cuevas had been arrested for

trafficking but was ultimately charged with and pled guilty to obtaining a controlled

substance by fraud. Resp. Ex. 3 at 180-81. Defense counsel then moved to strike Cuevas

and requested the alternate juror become the primary juror. Id. at 181-83, 185, 192. The

circuit court denied the request noting that the defense had used all of its peremptory

challenges but allowed the defense to question Cuevas on this issue to determine if a

cause challenge would be appropriate. Id. at 181-82, 192. When asked whether she held

any bias, positive or negative, towards the State or the Court, Cuevas replied in the

negative. Id. at 187-93. Cuevas also stated she would be able to listen to the facts and

follow the law. Id. at 188-89. The circuit court concluded that Cuevas was unbiased and

could serve on the jury. Id. at 193. Harold has not alleged any information to rebut Cuevas’

statements during this voir dire exchange; therefore, the record refutes Harold’s claim that

Cuevas was actually biased against him. Accordingly, as Harold cannot demonstrate

actual bias, his claim of ineffectiveness is without merit. See Fennell, 582 F. App'x at 832;

Boyd, 200 So. 3d at 697.




                                             30
       To the extent Harold argues counsel was ineffective for failing to preserve for

appeal the circuit court’s denial of an additional peremptory challenge, this claim is

likewise without merit. Harold’s claim of prejudice revolves entirely around the failure to

preserve this issue for appeal. However, “there is no clearly established federal law by

the Supreme Court specifically addressing whether the federal court should examine the

prejudice on appeal rather than at trial in a case [where an issue was raised but not

properly preserved].” Carratelli v. Stepp, 382 F. App’x 829, 832 (11th Cir. 2010).

Accordingly, Harold is not entitled to federal habeas relief on this claim. See id. Moreover,

Harold’s reliance on Davis v. Crosby, 341 F.3d 1310 (11th Cir. 2003) is misplaced. In

Davis, the Eleventh Circuit carved out a narrow exception for cases “involving ‘peculiar

circumstances’ where the only effect of trial counsel’s error was on the appeal,” which is

different from “the usual case where counsel had failed to bring an issue to the attention

of the trial court at all.” Purvis v. Crosby, 451 F.3d 734, 739 (11th Cir. 2006) (citing Davis,

341 F.3d 1316). The record reflects that Harold’s attorney did not lodge an objection to

Cuevas being seated nor did he object to accepting the jury as selected prior to the jury

being sworn in and seated. Resp. Ex. 3 at 31-32, 85-108. As such, counsel’s alleged error

is not one of the “peculiar circumstances” described in Davis. See Purvis, 451 F.3d at

739. Accordingly, the Petition as it relates to the claim raised in Ground Four is due to be

denied.

                             VII. Certificate of Appealability
                            Pursuant to 28 U.S.C. § 2253(c)(1)

       If Harold seeks issuance of a certificate of appealability, the undersigned opines

that a certificate of appealability is not warranted. The Court should issue a certificate of

appealability only if the petitioner makes “a substantial showing of the denial of a


                                              31
constitutional right.” 28 U.S.C. § 2253(c)(2). To make this substantial showing, Harold

“must demonstrate that reasonable jurists would find the district court’s assessment of

the constitutional claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282

(2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or that “the issues

presented were ‘adequate to deserve encouragement to proceed further,’” Miller-El v.

Cockrell, 537 U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4

(1983)).

       Where a district court has rejected a petitioner’s constitutional claims on the merits,

the petitioner must demonstrate that reasonable jurists would find the district court’s

assessment of the constitutional claims debatable or wrong. See Slack, 529 U.S. at 484.

However, when the district court has rejected a claim on procedural grounds, the

petitioner must show that “jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right and that jurists of reason would

find it debatable whether the district court was correct in its procedural ruling.” Id. Upon

consideration of the record as a whole, the Court will deny a certificate of appealability.

       Therefore, it is now

       ORDERED AND ADJUDGED:

       1.     The Petition (Doc. 1) is DENIED, and this action is DISMISSED WITH

PREJUDICE.

       2.     The Clerk of the Court shall enter judgment denying the Petition and

dismissing this case with prejudice.

       3.     If Harold appeals the denial of the Petition, the Court denies a certificate of

appealability. Because the Court has determined that a certificate of appealability is not



                                             32
warranted, the Clerk shall terminate from the pending motions report any motion to

proceed on appeal as a pauper that may be filed in this case. Such termination shall serve

as a denial of the motion.

        4.    The Clerk of the Court is directed to close this case and terminate any

pending motions.

        DONE AND ORDERED at Jacksonville, Florida, this 21st day of February, 2019.




Jax-8

C:      Glen Harold, #464610
        Bryan Jordan, Esq.




                                           33
